Citation Nr: 0635207	
Decision Date: 11/13/06    Archive Date: 11/27/06	

DOCKET NO.  02-01 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right hand disorder, 
to include as secondary to the veteran's service-connected 
cervical radiculopathy and right shoulder disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from January 1964 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the VARO in 
Wichita, Kansas in May and August 2001.  The case was 
remanded by the Board for further development with regard to 
the issue at hand December 2003 and again in July 2005.  The 
case has been returned to the Board for appellate review.  

The Board notes that by decision dated in July 2005, it was 
determined by the Board that the criteria for a 20 percent 
disability evaluation for postoperative residuals of a tendon 
transfer of the right shoulder had been met.  Service 
connection is in effect for several other disorders, 
including hiatal hernia and diverticulosis, rated as 
30 percent disabling, cervical radiculopathy, rated as 
20 percent disabling, tinnitus, rated as 10 percent 
disabling, hemorrhoids, rated as noncompensably disabling, 
and hearing loss rated as noncompensably disabling.  


FINDINGS OF FACT

1.  VA has informed the veteran what is necessary to 
substantiate his claim and has assisted him in developing 
such evidence.

2.  There is no medical evidence of record documenting the 
presence of a right hand disorder in service or for years 
thereafter.

3.  It is not shown that the veteran has a right hand 
disorder secondary to any of his service-connected 
disabilities.






CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right hand disorder, to include as secondary to service-
connected cervical radiculopathy and right shoulder 
disability, are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duty to notify and assist claimants in the development of a 
claim.  

Upon review of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of the information and 
evidence not of record (1) That is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  As previously indicated by 
the Court, those five elements include: (1) Veteran's status; 
(2) the existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) the effective date of the disability.  
Upon receipt of an application for service connection, 
therefore, VA is required to review the information and the 
evidence presented with the claim, and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

A review of the evidence of record shows substantial 
compliance with the VCAA.  The case was remanded by the Board 
in December 2003 and again in July 2005 to ensure compliance 
with the provisions of the VCAA.  As a result of the remand 
actions, the veteran was accorded special examinations and 
opinions were provided as to the etiology of the veteran's 
right hand disorder.  The medical evidence was reviewed by VA 
specialists and the reports of the examinations and 
evaluations are of record.

The case has been in appellate status for several years and 
the veteran has had ample opportunity to provide additional 
evidence in his own behalf.  The Board therefore finds that 
VA has satisfied its duties to inform and assist him.

The Board further finds that any additional efforts to assist 
the veteran would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
the requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  






Pertinent Legal Criteria

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
granted for disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Disability that is proximately due to or the result of a 
service-connected disease or injury will be service connected 
as well.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  Secondary service connection is also granted 
where a service-connected disability aggravates a known 
service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence of a disease or disability; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and a current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.

All of the above notwithstanding, the fact that a condition 
or injury occurred in service alone is not enough; there must 
be a current disability or something related to the condition 
or injury in order for service connection to be granted.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the 
absence of proof of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and what this evidence shows, 
or fails to show, on the claim.  The veteran should not 
assume that the Board has overlooked pieces of evidence that 
are not separately discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board provide reasons and bases for rejecting evidence 
favorable to the veteran).  

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.

The veteran essentially maintains that he has a right hand 
disorder related to his service-connected disabilities.  His 
representative has argued that in the alternative, the right 
hand disorder is directly related to his active service.

The service medical records are without reference to a right 
hand disorder.  The post service medical evidence is likewise 
negative for indication of the presence of a right hand 
disorder for years following service discharge.  

The post service evidence includes the report of a December 
1992 outpatient visit at which time the veteran referred to 
tingling and burning in the right thumb and middle and ring 
finger of several years' duration.  He was given a right 
wrist brace in December 1992.  

Additional evidence includes VA outpatient reports in 1999 
indicating the presence of carpal tunnel syndrome.  The 
veteran was provided with a neurologic examination by VA in 
September 2000.  The veteran reported he had undergone right 
carpal tunnel surgery one month previously.  He was given a 
pertinent diagnosis of status post recent right carpal tunnel 
surgery with bilateral carpal tunnel syndrome present on 
electromyographic testing in 1999.

A VA examination in June 2001 resulted in a diagnosis of 
residual, moderately severe carpal tunnel syndrome on the 
right.  Definite entrapment of the median nerve on the right 
wrist was shown.  An addendum dated in July 2001 reflected 
the examiner's opinion that "right carpal tunnel syndrome is 
not secondary to his [the veteran] service-connected cervical 
radiculopathy and right shoulder disability because right 
carpal tunnel syndrome is due to entrapment of median nerve 
at the right wrist which is anatomically located far away 
from the right shoulder and from the right cervical plexus.  
In the case of the right shoulder condition, it involves a 
joint and not a peripheral nerve or root.  The nerve 
conduction studies localized the lesion of the median nerve 
at the right wrist."

Additional evidence includes reports of VA examinations in 
June and August 2004.  The orthopedic physician who examined 
the veteran in June 2004 stated it was "very difficult" to 
provide an opinion as to whether the veteran's continuing 
numbness was a residual of his carpal tunnel problem or from 
a higher neurological problem emanating from the cervical 
spine level.  He indicated that if the hand sensation deficit 
was due to the carpal tunnel problems, then "I believe the 
right hand disability is not related to his service-connected 
neck problem or right shoulder problem.  However, if the hand 
sensory problem is related to the neck area then the hand 
disability would be related to the service-connected neck 
problem.  I am unable to exactly determine which of these is 
the actual cause of his hand symptoms."  He recommended 
neurological examination and testing.

The veteran was provided with a neurological examination by 
VA in August 2004.  The examiner gave impressions of:  
History of chronic neck pain and right shoulder pain, with a 
notation that clinically there was no evidence of 
radiculopathy or myelopathy; and status post bilateral carpal 
tunnel surgery in 2000 with residual sensory symptoms on the 
right.  It was noted that if the symptoms "were residual from 
the carpal tunnel syndrome, these are not associated with his 
[the veteran] service-connected neck condition."  

In a September 2004 addendum, the examiner stated that 
electromyographic testing and nerve conduction studies of the 
right hand on September 1, 2004 showed mild residual carpal 
tunnel syndrome, with no evidence of cervical radiculopathy.  
The neurologist opined that the right hand symptoms were more 
than likely related to the residual carpal tunnel syndrome.  

In February 2006 the veteran was accorded a hand, thumb, and 
fingers examination by VA.  The examiner reviewed the entire 
claims file, the service medical records, and electronic 
medical records for the purpose of determining whether the 
veteran had a right hand disorder that was at least as likely 
as not related to his active service.  The veteran was given 
a current diagnosis of carpal tunnel syndrome involving the 
right hand.  He stated this was not related to or secondary 
to the veteran's service-connected right shoulder or cervical 
spine disorders.  The examiner opined that the primary nerve 
compression lesion and carpal tunnel syndrome was at the 
wrist, and not at the shoulder or neck level.  He stated the 
service records did not reflect indication of carpal tunnel 
syndrome.  Notation was made that electromyographic studies 
in service were negative for that condition and did not 
become positive for carpal tunnel syndrome until 1999.  The 
symptoms of carpal tunnel syndrome, which were reported to be 
similar to those noted in service were attributed to thoracic 
outlet/cervical disease, "never found to have carpal tunnel 
condition in service."  The examiner stated that "the current 
condition of the right hand being CTS is not likely 
etiologically related to service or SC conditions."

Initially, the Board notes that as a lay person, the veteran 
himself is not qualified to opine on matters requiring 
medical knowledge, such as a degree of disability produced by 
symptoms or the condition causing any symptoms.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a lay person is generally not 
capable of opining on matters requiring medical knowledge).  
See also 38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified by 
education, training, or experience to offer a medical 
diagnosis, statements, or opinions).

A review of the record shows that none of the physicians who 
have reviewed the claims file or examined the veteran have 
attributed the current right hand disorder to his active 
service on a direct basis or to his service-connected 
disabilities on a secondary basis.  A VA examiner who had 
access to the entire claims folder in February 2006 
unequivocally opined that there was no relationship between 
the veteran's right hand disorder and either his active 
service or his service-connected disorders.  A review of the 
record shows no opinion to the contrary.  Accordingly, the 
Board finds the preponderance of the evidence is against the 
claim for service connection on any basis. 


ORDER

Service connection for a right hand disorder, to include as 
secondary to service-connected cervical radiculopathy and 
right shoulder disability is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


